Citation Nr: 0113830	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Evaluation of low back pain with radiculopathy, status 
post diskectomy and laminectomy evaluated as 20 percent and 
40 percent prior to February 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1971, and from July 1973 to March 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied an 
increased rating for service-connected low back disability.  
A notice of disagreement as to the denial of that issue was 
received in October 1993.  In a November 1994 rating 
decision, the RO confirmed and continued the prior denial of 
an increased rating and also denied service connection for a 
cervical spine disability and for bilateral carpal tunnel 
syndrome.  Thereafter, a notice of disagreement as to the 
denial of service connection for a cervical spine disability 
and for bilateral carpal tunnel syndrome was apparently 
received.  This document is not of record, but the RO 
referred to it in the April 1995 statement of the case which 
addressed these two issues as well as the issue of an 
increased rating for low back disability.  A substantive 
appeal was received in May 1995.  

In a November 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for scrotal disability.  The 
veteran was notified of this decision and of his procedural 
and appellate rights, but he did not initiate an appeal.  

In a May 1999 rating decision, the RO granted an increased 
rating of 40 percent for service-connected low back 
disability effective October 14, 1993; a temporary total 
rating from November 22, 1994; a 40 percent rating from 
January 1, 1995; a temporary total rating from June 24, 1998; 
and a 40 percent rating from February 1, 1999.  

In March 2001, the veteran reported having a testicular 
disability as related to service.  The Board notes that the 
RO last denied this disability in the November 1995 rating 
decision.  The Board refers this matter to the RO for 
appropriate action. 


REMAND

In a May 1995 VA Form 9, the veteran requested that he be 
afforded a personal hearing before a member of the Board at 
the RO.  Thereafter, he was afforded a personal hearing 
before a hearing officer at the RO in August 1995.  The 
veteran has not been afforded a personal hearing before a 
member of the Board at the RO.  As such, he should be 
afforded such a hearing.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2.  The veteran is informed that if there 
is evidence of the cervical and carpal 
tunnel conditions during service or 
otherwise attributing the conditions to 
service, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


